Title: To George Washington from Peter Baynton, 6 May 1789
From: Baynton, Peter
To: Washington, George

 

New York May 6th 1789

The Petition of Peter Baynton most respectfully sheweth
That your Petitioner was appointed in the Year 1776, Comptroller of the General Post Office by Richard Bache Esquire Post Master General, in whom was vested the Appointment of all the Offices of that Department & your Petitioner continued to execute the Duties of his Office with the Approbation of his Patron and to the Satisfaction of the Public until the Begining of the Year 1782, when a new Arrangement was made by the late Congress and your Petitioner (without any Impeachment of his Integrity or Conduct) was superseded.
Your Petitioner therefore prays of the President, that he may be reinstated, by appointing him the first subordinate Officer (the Station he formerly filled) to the Post Master General and your Petitioner will ever pray.

Peter Baynton

